DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed January 4, 2021, for the 16/631,932 application, which is being examined under the first inventor to file provisions of the AIA .
The cancellation of claims 1-13, 16-18, 20, 22, and 26; the amendments to claims 19 and 21; and the addition of claims 27-36 are noted.
Claims 19, 21, 23-25, and 27-36 are pending and have been fully considered.
New grounds of rejection necessitated by applicant’s amendment follow.

Response to Amendment
Claim Interpretation
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagami et al (US 2007/0135300 A1).
Note:  See “Claim Interpretation” above and MPEP 2113, specifically: “[t]he structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product” [see, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223].  Applicant has not argued that the simultaneous dosing and re-slurrying in instant claim 19 or that the mixing of the aluminum source and titanium source in one stream and simultaneous or subsequent dosing with sodium aluminate to water at a pH > 7 as recited in instant claim 21 implies a catalyst structure that differs from the hydrogenation catalyst of Kagami et al.  Furthermore, the instant specification does not appear to disclose that said steps alter the structure of the catalyst.  Therefore, it does not appear that there is any structure implied by said steps.  Consequently, the catalyst of claims 27-36 does not appear to differ from the hydrogenation catalyst of Kagami et al and/or modified Kagami et al (see below).
Kagami et al discloses a hydrogenation catalyst that comprises Ni, Mo, phosphorus, and a water-soluble organic compound such as 1,3-butanediol or 1,4-butanediol [paragraphs 0069 & 0070] on a carrier comprised of titania and alumina, which “is favorable for denitrogenation” [paragraph 0111].  In particular, Kagami et al discloses “impregnating a refractory inorganic oxide carrier with a solution containing a water-soluble metal compound of Group 4 of the Periodic Table so that it carries the metal compound, then further impregnating with an aqueous solution containing at least one metal compound of Group 6 and at least one metal compound of Groups 8 to 10 of the Periodic Table so that it carries the metal compounds, and thereafter heating it at a temperature not higher than 300o C” [paragraph 0056], wherein “[t]he metal of Group 4 of the Periodic Table to be supported by the refractory inorganic oxide includes titanium…Preferred examples of the water-soluble metal compound of Group 4 of the Periodic Table are water-soluble titanium compounds…such as titanium sulfate, titanium chloride, titanium peroxide, impregnating the carrier with the solution (pore-filling method); or a method of dipping the carrier in a large excessive amount of a solution of the metal compound. Dipping the carrier in the solution of the metal compound may be effected under atmospheric pressure or under reduced pressure. To prepare the impregnation solution, the metal compound is dissolved in water, or in an aqueous hydrochloric acid or sulfuric acid solution, and is stabilized therein. For the water-soluble titanium compound for titanium to be impregnated, especially preferred is a titanium-peroxohydroxycarboxylic acid or its ammonium salt, as it facilitates the introduction of titanium into the carrier. The hydroxycarboxylic acid includes citric acid, malic acid, lactic acid and tartaric acid” [paragraphs 0058-0060].  Kagami et al further teaches “[t]he active metal compounds are applied to the carrier by impregnating the carrier with their solutions. The carrier may be soaked by sequential impregnation with different solutions of the three groups of the metal compound of Group 6 of the Periodic Table, the metal compound of Groups 8 to 10 of the Periodic Table, and the phosphorus compound, but is preferably soaked by co-impregnation with one solution containing all the compounds… In general, an inorganic acid such as nitric acid, hydrochloric acid or sulfuric acid, or an organic acid such as malic acid, citric acid or ethylenediamine-tetraacetic acid, or ammonia is added to the solution.  Preferably, a water-soluble organic compound is added to the impregnation solution stabilized with a phosphorus compound.  The water-soluble organic compound includes, for example, diols such as 1,3 -butanediol, 1,4 -butanediol, butanetriol, 1,2-propanediol, 1,2-pentanediol; iso-alcohols having at least 4 carbon atoms, such as 5-methyl-1-hexanol, isoamyl alcohol (3-methyl-1-butanol), s-isoamyl alcohol (3-methyl-2-butanol), isoundecylene alcohol, isooctanol, isopentanol, isogeranol, isohexyl alcohol, 2,4-dimethyl-1-pentanol, 2,4,4-trimethyl-1-pentanol; alcohols having at least 5 carbon atoms and having a hydroxyl group bonded to the carbon except the terminal carbon, such as 2-hexanol, 3-hexanol; ether group-containing water-soluble polymers such as polyethylene glycol, polyoxyethylene phenyl ether, polyoxyethylene octylphenyl ether; water-soluble polymers such as polyvinyl alcohol” [paragraphs 0068-0070].  The water-glucose…” [paragraph 0128].   Note that the reference discloses “[w]hile the active metals are applied to the carrier, the above-mentioned water-soluble organic compound may also be applied thereto along with the active metal compounds” [paragraph 0105; see also paragraph 0111], which renders obvious the presence of said organic compounds in the hydrogenation catalyst.  The quantity of titanium in the final catalyst may be, for example, 3.2 or 3.3 wt % [see Table 1].  Note that the reference does not disclose silica [see, e.g., prior citation].
With respect to claims 28 and 29, Kagami et al discloses “[t]he metal of Group 6 of the Periodic Table includes molybdenum and tungsten, and molybdenum is preferred. The amount of the metal to be carried by the carrier falls, in terms of its oxide, between 4 and 40% by weight, preferably between 8 and 35% by weight, more preferably between 8 and 30% by weight of the catalyst. For the metal of Groups 8 to 10 of the Periodic Table, generally used is cobalt or nickel. Its amount to be carried by the carrier falls, in terms of its oxide, between 1 and 12% by weight, preferably between 2 and 10% by weight of the catalyst” [paragraph 0135].
With respect to claim 33, note that 1,2-propanediol (see above) is propylene glycol.
Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagami et al (US 2007/0135300 A1) in view of Takahashi et al (US 4,992,403).
Kagami et al does not appear to disclose that the water-soluble organic compound is a sulfur-containing component, specifically a mercapto carboxylic acid.
However, Takahashi et al, which is concerned with catalysts for hydrotreating [abstract] such as denitrogenation, discloses a catalyst comprising a support comprising alumina and titania [column 9, lines 34-36] with a Group VI metal such as molybdenum and tungsten [column 9, lines 37-45], a Group VIII metal such as nickel and cobalt [column 9, lines 45-51], and a mercapto-carboxylic acid such as thioglycolic acid [Examples 1, 2, and 4].  In particular, Takahashi et al teaches “[t]he present inventors have found that the object may be attained by employing a water-soluble compound of a metal of Group VI and Group VIII of the Periodic Table as the active ingredient together with employment of an organic compound having one or two sulfurs in place of polysulfides and further employing phosphoric acid” [column 3, lines 3-9].  The organic compounds having one or two sulfurs consists “of mercaptocarboxylic acids of a general formula:
HS-(CH2)n—COOR,
where n represents an integer of from 1 to 3; and R represents a hydrogen atom, or an alkali metal, an alkaline earth metal, an ammonium group, or an alkyl group having from 1 to 10 carbon atoms” [column 3, lines 17-21].  Note that thioglycolic acid has the general formula as indicated above in which n is unity and R is hydrogen; thiolactic acid has the general formula as indicated above in which n is two and R is hydrogen.
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the water-soluble organic compound of Kagami et al with the mercapto-carboxylic acid of Takahashi et al because the mercapto-carboxylic acid provides “catalysts for hydrotreating of hydrocarbons which can be prepared more simply and more inexpensively…[and]…can be employed in hydrotreatment without pre-sulfurization, and which can be directly applied to hydrotreatment without heat treatment” [column 2, line 63 to column 3, line 2].  Therefore, the invention as a whole would have been prima facie obvious.

Response to Arguments
Applicant's arguments filed January 4, 2021, have been fully considered but they are not persuasive.
Applicant has argued that each of claims 27-36 depend from claims 19 and/or 21, which have been indicated as allowable and, therefore, said claims should be allowable for the same reason(s).
Applicant’s argument is not persuasive for the reasons stated in the “Claim Interpretation” section and “Note” above.

Allowable Subject Matter
Claims 19, 21, and 23-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See prior Office action and remarks filed January 4, 2021.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
February 22, 2021